Citation Nr: 1532446	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral shoulder disability.

3.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to March 1977.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2005 rating decision, the RO denied entitlement to service connection for bilateral shoulder disability.  A notice of disagreement was filed in August 2005 and a statement of the case was issued in March 2010.  While no substantive appeal was received, the Board will accept statements made at a May 2010 VA examination as in intent to continue his appeal.  Likewise, such issue has been certified to the Board and was discussed at the April 2015 Board hearing.  

In a September 2008 rating decision, the RO denied entitlement to service connection for diabetes mellitus, type II; posttraumatic stress disorder (PTSD); back disability; and, bilateral hearing loss.  A notice of disagreement was filed in October 2008 with regard to all issues.  At a January 2010 informal RO hearing, the Veteran withdrew the back disability issue.  See 01/07/2010 VBMS entry, Hearing Testimony.  A statement of the case was issued in September 2010 with regard to diabetes mellitus, and a substantive appeal was received in November 2010.  In a September 2010 rating decision, the RO granted service connection for anxiety.  The grant of service connection for anxiety constituted a full award of the benefit sought on appeal as to the psychiatric issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

In a March 2011 rating decision, the RO denied entitlement to service connection for bilateral knee disability.  A notice of disagreement was filed in March 2012, a statement of the case was issued in May 2012, and a substantive appeal was received in May 2012.  

The Board notes that entitlement to service connection for bilateral hearing loss was denied in the September 2008 rating decision.  While the Veteran expressed disagreement with the denial, the RO did not include the hearing loss issue in the September 2010 statement of the case.  Such issue, however, was discussed at a March 2012 RO hearing wherein the Veteran withdrew the hearing loss issue.  See 03/26/2012 VBMS entry, Hearing Testimony at 6.  Thus, the Board does not have jurisdiction of this issue.  

The issues of entitlement to service connection for bilateral shoulder disability and bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied entitlement to service connection for diabetes mellitus, type II; the Veteran did not appeal that determination and new and material evidence was not received within one year of its issuance.

2.  Additional evidence received since the RO's January 2006 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus, type II, and raises a reasonable possibility of substantiating the claim of service connection.

3.  The evidence of record is against a finding that the Veteran was exposed to herbicides during active service.

4.  The evidence of record is against a finding that diabetes mellitus, type II, was manifested during service or within a year of separation from service, or is otherwise related to the Veteran's active service.

CONCLUSIONS OF LAW

1.  The January 2006 RO decision denying entitlement to service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the January 2006 rating decision which denied entitlement to service connection for diabetes mellitus, type II, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria to establish service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent a letters in July 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the diabetes mellitus claim and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is noted that the RO did not arrange for a VA examiner to review the claims file and provide a nexus opinion for the diabetes mellitus service connection claim, but such is not required in order to make a final adjudication.  Indeed, McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards set forth in McLendon have not been met with regard to diabetes mellitus issue.  As will be discussed in detail below, this case hinges on whether the Veteran was exposed to herbicides during active service, and the evidence does not tend to establish that the Veteran suffered "an event, injury or disease in service," with regard to his claimed disability, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's service treatment and personnel records, identified post-service treatment records, deck logs, lay statements and testimony from the Veteran, and memorandums from the Joint Services Records Research Center (JSRRC) pertaining to the Veteran's asserted herbicide exposure.  No additional evidence has been identified by the Veteran with regard to his diabetes mellitus.

Additionally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during an April 2015 Board hearing, the undersigned VLJ fully stated the issue on appeal and asked questions designed to elicit evidence to substantiate the claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran. The Veteran and his representative did not suggest any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New & material evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In August 2005, the Veteran filed a claim of service connection for diabetes mellitus, type II.  In a January 2006 rating decision, the RO denied entitlement to service connection for diabetes mellitus type II as the evidence did not establish exposure to herbicides.  The Veteran did not file a notice of disagreement and no new and material evidence was received during the one-year appeal period.  The January 2006 rating decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In May 2008, the Veteran filed a claim of service connection for diabetes mellitus, type II.  In a September 2008 rating decision, the RO denied entitlement to service connection for diabetes mellitus.   In support of the claim to reopen entitlement to service connection for diabetes mellitus, the Veteran has submitted lay statements and testimony pertaining to his claimed service in the Republic of Vietnam, and deck logs pertaining to the USS Brinkley Bass upon which he served.  Such evidence is relevant to the issue of establishing herbicide exposure.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  For the above reasons, the claims of service connection for diabetes mellitus, type II, is reopened.  38 U.S.C.A. § 5108.  


Service connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Certain chronic diseases, such as diabetes mellitus, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. § 1112, 1133; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early-onset peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010); see 78 Fed. Reg. 173, 54763-66 (September 6, 2013).

In an August 2005 statement, the Veteran asserted that he served offshore of Vietnam four times from 1962 until 1975, when he participated in the evacuation of Vietnam.  He asserted that his ship, the USS Brinkley Bass (hull number 887?) was involved, in a collision in about 1964 or 1965 and they docked in Da Nang for two days because of a crushed bow.  When he was on the USS Marsh in about 1962 (DE 644) they docked in Da Nang.  He reported that he was onshore helping the Vietnamese with their facilities.  Also when he was on the USS Marsh they would have a beach party about every 30 days.  See 08/23/2005 VBMS entry, VA 21-4138, Statement in Support of Claim.

A January 2010 Memorandum from the JSRRC acknowledges the assertion that the Veteran was exposed to herbicides while serving aboard the USS Marsh DE-699 and the USS Brinkley Bass DD-887 contending both ships docked in Da Nang, Republic of Vietnam.  See 01/15/2010 VBMS entry, VA Memo.

Research of the Veteran's personnel file shows he served aboard the USS Marsh DE-699, November 16, 1961 to July 27, 1962.  Historical records indicate the USS Marsh operated from her home port at Subic Bay, Philippines, during this period of time.  The records indicate she patrolled off of the waters of Vietnam; however, there are no records from the ships history that shows she docked in Da Nang, Republic of Vietnam.  In addition the Veteran also states he docked in Da Nang, Republic of Vietnam on February 6, 1966, after the USS Brinkley Bass DD887 was involved in a collision with another ship.  He served aboard the USS Brinkley Bass DD 887 for the period October 31, 1962 to at the very latest February 14, 1966.  The JSRRC coordinator stated that historical records indicate emergency repairs were made at sea with the assistance of the USS Navasota on the day of the collision.  The following day the USS Brinkley Bass DD-887 arrived at Subic Bay in the Philippines for repairs.  The historical records directly contradict the Veteran's statement that the USS Brinkley Bass DD-887 sailed to Da Nang for repair to her hull.  There is no evidence of record establishing the Veteran's contention that he was exposed to herbicides from in country service in the Republic of Vietnam.

A June 2012 Memorandum from the JSRRC reflects the acknowledgement that the Veteran had claimed exposure to Agent Orange while aboard the USS Brinkley Bass in Vietnam.  See 06/22/2012 VBMS entry, VA Memo.  He reported that his ship's presence in Da Nang Harbor confirms his service in Vietnam.  The JSRRC coordinator stated that after a review of the file the Veteran's service in Vietnam is confirmed.  Deck Logs submitted by the Veteran shows that the USS Brinkley Bass entered Da Nang Harbor, Vietnam, and proceeded to assigned mooring 0918 4TL 586 and 566 to have underwater hull damage inspected.  The coordinator then cited to a prior November 2, 2009 Board decisions (pertaining to another Veteran) that concluded that Da Nang Harbor is an inland waterway.  It states that Da Nang Harbor is well-sheltered and surrounded on three sides by the shoreline of Vietnam.  It further states that the harbor 'is nearly totally surrounded by land and that the entire harbor is within the territorial boundaries of Vietnam.  The JSRRC found that the evidence of record does support that the Veteran was in Vietnam or that he was exposed to tactical herbicides while he was stationed on board the USS BRINKLEY BASS off the coast of Vietnam.

The Board notes that the findings in a prior Board decision are not binding in other cases; in other words, Board decisions are not precedential in nature.  The November 2009 Board decision did not cite to any specific regulations in finding that Da Nang Harbor was an inland waterway.  Notwithstanding this, the facts cited in the November 2009 case differ from the matter at hand.  In the November 2009 case, that Veteran served from 1962 to 1966 aboard the USS Oklahoma City, and it has been established that the ship docked in Saigon from July 21-24, 1964.  

Moreover, in July 2012, the same JSRRC coordinator issued another memorandum.  See 07/11/2012 VBMS entry, VA Memo.  It was noted that the Veteran served aboard the USS Brinkley Bass in the waters off the coast of Vietnam between 1966 and 1967.  Service Treatment Records, DD. Form 214, Certificate of Release Or Discharge, Deck Logs and Personnel Records are evidence of record in the Veteran's claims file.  The coordinator noted that the Veteran claimed exposure to Agent Orange while in Da Nang, Vietnam.  It was noted that in March 2012, the Veteran testified that in February 1966 the USS Brinkley Bass pulled into the harbor of Da Nang and that they went ashore to get food and the Captain granted him permission to go look for his brother because he wanted to get him out of Vietnam.  When he got back and informed the Captain he could not find out nothing about his brother or where he was, the Captain told him to have the Operations Officer send a message to Washington because the Veteran wanted his brother out of Vietnam immediately.  

The coordinator stated that based on a review of the file there is no documentation showing that that he was in Vietnam or that he was exposed to herbicides while on board the USS Brinkley Bass.  The file shows that the Veteran was asked by the DRO if his ship docked in Vietnam.  He responded that they did not dock because they had lost the whole bow of the ship.  He reports that they were anchored away from the pier and divers were sent down below to check the condition of the ship.  

A review of the ship's deck logs (see 04/12/2012 VBMS entry, Military Personnel Record) show that at 0811 hours the USS Brinkley Bass entered Da Nang Harbor and moored port side to the USS Magoffin at 0945 hours with standard mooring lines.  At 1030 hours the crew was mustered and there were no absentees.  At 1428 the inspection was completed and the ship made preparations for getting underway.  In addition, the JSRRC has reviewed numerous official military documents and has found no evidence that indicated Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam.  They have also confirmed that no ships operating off the coast of Vietnam, used, stored, tested or transported tactical herbicides.  The evidence of record does not support that the Veteran was in Vietnam or that he was exposed to tactical herbicides while he was stationed on board the USS Brinkley Bass off the coast of Vietnam.

The January 2010 and July 2012 JSRRC Memorandums are probative evidence pertaining to the Veteran's service aboard the USS Marsh and USS Brinkley Bass as such memorandums rely on the deck logs, historical records, and service personnel records.  

A VA document entitled 'Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agent' does not reflect that the USS Brinkley Bass or USS Marsh had service in Vietnam.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (updated December 9, 2014).  

The VBA Compensation Service has also prepared a Memorandum which defines inland waterways.  M-21, Part IV, Subpart ii, Chapter 2, Developing Claims Based on Service Aboard Ships Offshore of the RVN or on Inland Waterways.  

The Memorandum addresses inland waterways per 38 C.F.R. § 3.307(a)(6)(iii).  Inland waterways are those rivers, canals, estuaries, delta areas, and interior or enclosed bays within the land boundaries of RVN itself.  Agent Orange aerial spraying occurred within the land boundaries and affected the inland waterways.  Id.  The Director of Compensation Service (CS) shall make all determinations as to whether a particular body of water is an inland waterway.  The following factors are considered: extent to which a body of water is, or is not, directly open to the South China Sea, with relatively unencumbered ease of access; extent to which the body of water is connected to major inland rivers; extent to which the body of water is long and narrow, such that its shape and the extent of its penetration into the land mass can be analogized to a river; the depth of the body of water and the extent it contains or could be analogized to a deep-water channel, and extent to which entry into or presence in the body of water was likely to bring vessels within close proximity to adjacent land area(s) where herbicides were known or suspected to have been sprayed by air.  M-21, Part IV, Subpart ii, Chapter 2, Developing Claims Based on Service Aboard Ships Offshore of the RVN or on Inland Waterways.  

Da Nang Harbor is (1) open to the sea with extensive entry distance for easy access; (2) not connected to major inland river; (3) not long or narrow; (4) harbor has deep water channel for easy ship anchorages; (5) no historical evidence of extensive Agent Orange aerial spraying in Da Nang.  Da Nang Harbor is not an inland waterway because it offers wide open access to ocean-going ships, with a deep water channel that is contiguous with the South China Sea.  Additionally, there is no historical evidence of extensive Agent Orange aerial spraying in the Da Nang area, so the potential for Agent Orange exposure was minimal.

Based on the above, the Board cannot conclude that the Veteran's service on the USS Brinkley Bass and USS Marsh constituted service in the inland waters off the coast of Vietnam.  While there is evidence that the USS Brinkley Bass entered the Da Nang Harbor, as detailed above this has not been deemed an inland waterway.   As the Veteran's service in the waters offshore while aboard the USS Brinkley Bass and USS Marsh did not include duty or visitation in the Republic of Vietnam, the presumptive service connection regulations for this disorder due to Agent Orange exposure are not applicable.  38 C.F.R. §§ 3.307, 3.309.  There is otherwise no evidence to support a finding that the Veteran was exposed to herbicides during active service.  Thus, presumptive service connection for diabetes mellitus, type II, due to Agent Orange exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Service treatment records do not reflect that diabetes mellitus manifested during service or within a year of separation from service.  Moreover, diabetes mellitus did not manifest until many years after separation from active service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Again, in this case the evidence does not show, and the Veteran does not otherwise contend, that diabetes mellitus has been continuous since his active service.  Based on the record, the Board must conclude that the clear preponderance of the evidence is against a finding that the Veteran's diabetes mellitus manifested during service or that the condition is otherwise related to his active service. 

The Board has considered the Veteran's contention that a relationship exists between his diabetes mellitus and service, to include his belief that this condition  is due to exposure to herbicides in service.  The Veteran, however, is not competent to offer an opinion as to the etiology of this condition as he does not have the requisite medical expertise.  Indeed, a Veteran's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Veteran's diabetes mellitus was not shown in service, and the records contain no suggestion of a causal link between his diabetes mellitus and active service, to include herbicide exposure, the Board finds that the preponderance of the evidence is against the claim of service connection. 

The Board declines to obtain a medical nexus opinion with respect to the issue of entitlement to service connection, because there is no evidence of pertinent disability in service, and no evidence suggesting a relationship between his service, to include herbicide exposure, and diabetes mellitus.  

Thus, while diabetes mellitus was diagnosed many years after separation from service, there is no true indication that this disability is associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of negative service treatment records, and the lack of diagnosis of this disability or any manifestations for many years post-service, any opinion relating pertinent disability to service would certainly be speculative.  

Moreover, the evidence of record does not suggest that his diabetes mellitus is due to herbicide exposure.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked, even under McLendon where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2). 

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the claim of service connection for diabetes mellitus, type II.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.


REMAND

Shoulders

In May 2010, the Veteran underwent a VA examination pertaining to the shoulders.  See 05/03/2010 VBMS entry, VA examination.  The Veteran asserts injury to his shoulders in service; however, the examiner stated that the Veteran was not seen for post-service evaluation until 2006.  See 09/18/2008 VBMS entry, Medical Treatment Record - Non-Government Facility.  A June 1986 treatment record reflects that the Veteran sought treatment for his shoulders.  See 06/13/2005 VBMS entry, Medical Treatment Record - Government Facility at 55.  The Veteran also sought treatment for his shoulders in 1998.  See 05/09/2005 VBMS entry, Medical Treatment Record - Government Facility at 42, 49.  Correspondence dated in November 2009 from J.D.G., M.D., reflects that the Veteran is a long term patient with degenerative joint disease of the shoulders along with chronic tendonitis to both shoulders since discharge from service.  See 11/10/2009 VBMS entry, Medical Treatment Record - Non-Government Facility.  In light of the treatment rendered over two decades prior to the notation of the VA examiner, the Veteran should be afforded a new VA examination to assess the etiology of his bilateral shoulder disability.  

Knees

The January 1958 Report of Medical History reflects that the Veteran sustained an open reduction fracture lower 1/3 right tibia in October 1956.  See 12/22/2010 VBMS entry, STR Medical.  While it was indicated that such condition was asymptomatic at entry, in light of the pre-service condition an opinion should be sought as to whether any pre-existing disability was aggravated by service.  

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417 ; Wagner, 370 F. 3d at 1096.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed left and right shoulder disabilities.  The examiner should review the virtual folders in conjunction with the examination.  

The examiner should respond to the following:

a)  The examiner should opine whether a left shoulder disability is at least as likely as not (a 50 percent or higher degree of probability) due to active service.

b)  The examiner should opine whether a right shoulder disability is at least as likely as not (a 50 percent or higher degree of probability) due to active service.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed right and left knee disabilities.  It is imperative that the virtual folder be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following: 

a)  The examiner should opine whether a left knee disability is at least as likely as not (a 50 percent or higher degree of probability) due to active service.

b)  The examiner should opine whether a right knee disability is at least as likely as not (a 50 percent or higher degree of probability) due to active service.

c)  Please state whether his pre-existing open reduction fracture lower 1/3 right tibia underwent a permanent increase in disability during the Veteran's period of active service beyond any natural progress and if such increase has been manifested by any current knee disorder identified on examination. 

All opinions and conclusions expressed must be supported by a complete rationale in a report. The examiner should reconcile any opinions with the entrance and service examination reports, service treatment records, post-service medical evidence, and lay statements of the Veteran.  If the foregoing question cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.  If any of the service connection issues are not granted, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


